               Case 1:19-po-00005 Document 1 Filed on 01/22/19 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint
__________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS __________________________
                          BROWNSVILLE DIVISION

           UNITED STATES OF AMERICA

                              V                                                 CRIMINAL COMPLAINT
            GARCIA FLORES,Oscar                                                  CASE NUMBER: 1:19-PO          005
            A201 520 418


      I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief.     On or about         1/21/2019       in Cameron County, in the
SOUTHERN District of TEXAS defendant, an alien did,

knowingly, willfully and in violation of law attempted to gain illegal
entry into the United States by willful concealment of a material fact,
and in furtherance of such violation presented a State of Texas Birth
Certificate and Identification Card claiming to be a United States citizen,

in violation of Title              8   United States Code, Section(s)                1325 (a)(3)           .

I further state that I am a (n) Customs            and Border Protection Officer                    and that this
complaint is based on the following facts:

     The defendant attempted to gain illegal entry into the United States
through the Gateway International Bridge in Brownsville, Texas. The
defendant presented a United States Birth Certificate from the State of
Texas and a Texas Identification Card both bearing the name of GILBERT
BEJARANO and further claimed to be said person to a U.S. Customs and Border
Protection Officer. In Customs and Border Protection secondary it was
determined, that the defendant is not the rightful owner of the documents
presented.   The defendant was determined to be a citizen and national of
Mexico with no legal status to enter and/or be in the United States.

Defendant in possession of $150.00 MEX pesos and $55.00 U.S.D
 Continued on the attached sheet and made a part hereof: Yes X No
                                                                       /s/
                                                                REBECCA LONGORIA CBPEO
                                                                   Signature of Complainant

Sworn to before me and subscribed in my presence,



January 21, 2019                                      at          BROWNSVILLE, TEXAS
Date                                                                         City and State




IGNACIO TORTEYA III, U.S.MAGISTRATE JUDGE
Name & Title of Judicial Officer                                        Signature of Judicial Officer
